DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 
1. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1, 6, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0337193 A1) in view of Pachamuthu et al. (US 2015/0236038 A1).
Regarding Claim 1, Lim (Fig. 10, 11) discloses a memory device, comprising: 
a substrate (2, lild ); 
a first circuit structure (120a, 38b, 37), disposed on the substrate (2, lild),  wherein

the first direction (X) is parallel to an upper surface of the substrate (2, lild);
a plurality of first conductive pillars (52), disposed in the first circuit structure (120a, 38b, 37) and arranged along the first direction (X), wherein the plurality of first conductive pillars (52) are extended from the upper layer of the first circuit structure (120a, 38b, 37) to the substrate (2, lild) and penetrate through the first trench (123); 
Lim does not explicitly disclose a second circuit structure, disposed on the first circuit structure, wherein the second circuit structure includes a second exposing a portion of the first circuit structure; and 
a plurality of second conductive pillars, disposed in the second circuit structure and arranged along the first direction, wherein  the plurality of second conductive pillars are extended from an upper layer of the second circuit structure to the first circuit structure, and each of the plurality of second conductive pillars is electrically connected to each of the plurality of first conductive pillars respectively, and the plurality of second conductive pillars penetrate through the second trench.
Pachamuthu (Fig. 21-22, 32) discloses stacked first and second circuit structures and the second circuit structure, disposed on the first circuit structure, wherein the second circuit structure includes a second trench ( Upper-level contact via cavities 287S, Fig. 21) exposing a portion of the first circuit structure (173G) ; and 

the plurality of second conductive pillars (second peripheral device contact via structure 284) [0147] are extended from an upper layer of the second circuit structure to the first circuit structure (Fig. 22), and each of the plurality of second conductive pillars is electrically connected to each of the plurality of first conductive pillars respectively, and the plurality of second conductive pillars penetrate through the second trench (Fig. 22) for the purpose of forming two level memory structure and provide second conductive via structures [0140, 041].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the memory device in Lim in view of Pachamuthu such that a second circuit structure, disposed on the first circuit structure, wherein the second circuit structure includes a second trench exposing a portion of the first circuit structure; and a plurality of second conductive pillars, disposed in the second circuit structure and arranged along the first direction, wherein  the plurality of second conductive pillars are extended from an upper layer of the second circuit structure to the first circuit structure, and each of the plurality of second conductive pillars is electrically connected to each of the plurality of first conductive pillars respectively, and the plurality of second conductive pillars penetrate through the second trench in order to form two level memory structure and provide second conductive via structures [0140, 041] and  since it has been held 

Regarding Claim 6,  Lim in view of Pachamuthu discloses the memory device according to claim 1, wherein the first circuit structure and the second circuit structure  comprise a plurality of first memory pillars  and a plurality of second memory pillars respectively (See Pillars 162/260, 262/260 in lower and upper memory stacks;  Fig. 32; Pachamuthu; See CV in Lim), and each of the plurality of first memory pillars is electrically connected to each of the plurality of second memory pillars respectively (See Fig. 32 Pachamuthu. 
The Examiner notes that that memory pillar is considered to be met as long as a pillar is a part of memory device. 
Examiner recommends further structurally defining conductive pillars and memory pillars. 

Regarding Claim 11, Lim (Fig. 10, 11) discloses a memory device, comprising: 
a substrate (2, lild ); 
a first circuit structure (120a, 38b, 37), disposed on the substrate (2, lild),  
a plurality of first conductive pillars (52), disposed in the first circuit structure (120a, 38b, 37) and arranged along a first direction (X), wherein 
the plurality of first conductive pillars (52) are extended from an upper layer of the first circuit structure (120a, 38b, 37) to the substrate (2, lild );

the plurality of first conductive pillars (52) are disposed in the plurality of trenches (trenches for 123)filled with the dielectric layer (silicon oxide) along the first direction (X); 
Lim does not explicitly disclose a second circuit structure, disposed on the first circuit structure; and a plurality of second conductive pillars, disposed in the second circuit structure and arranged along the first direction, wherein the plurality of second conductive pillars are extended from an upper layer of the second circuit structure to the first circuit structure; a plurality of second trenches filled with a second dielectric layer penetrate through the second circuit structure to a portion of first circuit structure, wherein the plurality of second conductive pillars are disposed in the plurality of second trenches filled with the second dielectric layer along the first direction; and each of the plurality of second conductive pillars is electrically connected to each of the plurality of first conductive pillars respectively.
Pachamuthu (Fig. 21-22, 32) discloses stacked first and second circuit structures and the second circuit structure, disposed on the first circuit structure, wherein the second circuit structure includes a second trench ( Upper-level contact via cavities 287S, Fig. 21) exposing a portion of the first circuit structure (173G) ; and 

the plurality of second conductive pillars (second peripheral device contact via structure 284) [0147] are extended from an upper layer of the second circuit structure to the first circuit structure (Fig. 22), and each of the plurality of second conductive pillars is electrically connected to each of the plurality of first conductive pillars respectively, and the plurality of second conductive pillars penetrate through the second trench (Fig. 22) for the purpose of forming two level memory structure and provide second conductive via structures [0140, 041].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the memory device in Lim in view of Pachamuthu such that a a second circuit structure, disposed on the first circuit structure; and a plurality of second conductive pillars, disposed in the second circuit structure and arranged along the first direction, wherein the plurality of second conductive pillars are extended from an upper layer of the second circuit structure to the first circuit structure; a plurality of second trenches filled with a second dielectric layer penetrate through the second circuit structure to a portion of first circuit structure, wherein the plurality of second conductive pillars are disposed in the plurality of second trenches filled with the second dielectric layer along the first direction; and each of the plurality of second conductive pillars is electrically connected to each of the plurality of first conductive pillars respectively in order to form two level memory structure and provide second conductive via structures 

Regarding Claim 13,  Lim in view of Pachamuthu discloses the memory device according to claim 11, wherein 
wherein the first circuit structure and the second circuit structure  comprise a plurality of first memory pillars  and a plurality of second memory pillars respectively (See Pillars 162/260, 262/260 in lower and upper memory stacks;  Fig. 32; Pachamuthu), and each of the plurality of first memory pillars is electrically connected to each of the plurality of second memory pillars respectively (See Fig. 32 Pachamuthu.)
The Examiner notes that that memory pillar is considered to be met as long as a pillar is a part of memory device. 
Examiner recommends further structurally defining conductive pillars and memory pillars. 


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Lim et al. (US 2018/0337193 A1) in view of Pachamuthu et al. (US 2015/0236038 A1) and further in view of Lee et al. (US 2018/0294225 A1; hereinafter Lee/225). 
Regarding Claim 2, Lim (Fig. 10, 11) in view of Pachamuthu discloses the discloses the memory device according to claim 1, wherein  shapes of the plurality of first conductive pillars (52) (184 Pachamuthu) and the plurality of second conductive pillars (184 Pachamuthu).  
Lim in view of Pachamuthu does not explicitly disclose specify a plane view of shapes of circles, ovals, squares, polygons, or combinations thereof of the plurality of the plurality of second conductive pillars. 
Lee (Fig. 1 and 6) discloses a plane view of shapes of a plurality of first conductive pillars (P1) and a plurality of second conductive pillars (P2) comprise circles, ovals, squares, polygons, or combinations thereof. [0096, 0097] for the purpose of preventing, or reducing the likelihood of misalignment [0096, 0097]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the memory device in Lim in view of Pachamuthu and Lee/225 such that crosssectional shapes of circles, ovals, squares, polygons, or combinations thereof of the plurality of first conductive pillars and the plurality of second conductive pillars in order to prevent, or reduce the likelihood of misalignment [0096, 0097] and further a change in shape of an element was considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04) 
 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0337193 A1)  in view of Pachamuthu et al. (US 2015/0236038 A1) and further in view of Park et al. (US 2015/0056805 A1). 
Regarding Claim 3, Lim in view of Pachamuthu discloses the memory device according to claim 1, wherein the plurality of first conductive pillars (52, Lim) (184 Pachamuthu) has a first width in a second direction (horizontal), the first direction (vertical) and the second direction (horizontal) are perpendicular to each other, and a ratio of a height to the first width of the plurality of first conductive pillars (52, Lim) (184 Pachamuthu). 
Lim in view of Pachamuthu does not explicitly disclose a plane view and specific ratio of a height to the first width of the plurality of first conductive pillars is between 15 and 28.  
Park (Fig. 29) discloses conductive pillars with a ratio of a height to a first width (the examiner notes that width of the pillar would be the same if view of the top or in a cross section) of 20 or more [0046] for the purpose of increase integration of a semiconductor device [0056]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the memory device in Lim in view of Pachamuthu and Park such that ratio of a height to the first width of the plurality of first conductive pillars is between 15 and 28 in order to increase integration of a semiconductor device [0056] and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding Claim 4, Lim in view of Pachamuthu discloses the memory device according to claim 1, wherein a plane view cross-section of the plurality of second conductive pillars (284 Pachamuthu) has a second width in a second direction (vertical), the first direction (horizontal) and the second direction (vertical) are perpendicular to each other, and a ratio of a height to the second width (vertical width) of the plurality of second conductive pillars (284 Pachamuthu). 
Lim in view of Pachamuthu does not explicitly disclose specific ratio of a height to a second width of the plurality of second conductive pillars is between 15 and 28.  
Park (Fig. 29) discloses a plane view conductive pillars with a ratio of a height to a second width (the examiner notes that width of the pillar would be the same if view of the top or in a cross section) of 20 or more [0046] for the purpose of increase integration of a semiconductor device [0056]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the memory device in Lim in view of Pachamuthu and Park such that ratio of a height to the second width in a plane view of the plurality of second conductive pillars is between 15 and 28 in order to increase integration of a semiconductor device [0056] and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
 
 
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0337193 A1) in view of Pachamuthu et al. (US 2015/0236038 A1) and further in view of Kang et al. (US 2012/0205733 A1). 
Regarding Claim 5, Lim in view of Pachamuthu discloses the memory device according to claim 1, wherein an interval between two adjacent of the first conductive pillars (52, Lim) (184 Pachamuthu) and between two adjacent of the second conductive pillars (284 Pachamuthu) the first direction respectively.  
Lim in view of Pachamuthu does not explicitly disclose an interval is larger than or equal to 750 nm in the first direction respectively. 
Kang discloses interconnection between contacts set at 200 nm or more in order to reduce coupling capacitance, and a mismatch of signals can also be reduced. [0035]. invention to modify the memory device in Lim in view of Pachamuthu and Kang such that an interval is larger than or equal to 750 nm in the first direction respectively in order to reduce coupling capacitance can be reduced, and a mismatch of signals can also be reduced. [0035] since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0337193 A1) in view of Pachamuthu et al. (US 2015/0236038 A1) and further in view of Park et al. (US 2015/0056805 A1). 
Regarding Claim 12, Lim in view of Pachamuthu discloses the memory device according to claim 11, wherein the plurality of first conductive pillars (52 Lim) has a first 
Lim in view of Pachamuthu does not explicitly disclose a plane view and specific ratio of a height to the first width of the plurality of first conductive pillars is between 15 and 28.  
Park (Fig. 29) discloses conductive pillars with a ratio of a height to a first width (the examiner notes that width of the pillar would be the same if view of the top or in a cross section) of 20 or more [0046] for the purpose of increase integration of a semiconductor device [0056]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the memory device in Lim in view of Pachamuthu and Park such that ratio of a height to the first width of the plurality of first conductive pillars is between 15 and 28 in order to increase integration of a semiconductor device [0056] and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 
233. 
Regarding Claim 14, Lim in view of Pachamuthu discloses the memory device according to claim 11, wherein the first circuit structure (120a, 38b, 37 Lim) comprises a plurality of first memory pillars (120a, 38b, 37 Lim), the plurality of first memory pillars (120a, 38b, 37 Lim) are arranged outside and on opposite side of each respectively first trench (trench for 123 Lim).





Response to Arguments 
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is 
(571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
 	 
 
 
/DMITRIY YEMELYANOV/ 
Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891